Rutter, Deputy Attorney General,
You have requested us to advise you whether an applicant for benefits under the Act of June 7, 1917, P. L. 600, as amended by the Act of June 25,1941, P. L. 207, 65 PS §§111-113, is entitled to have the benefits conferred by said legislation paid to persons designated therein who were not dependent upon him in fact at the time of his enlistment, enrollment, or draft.
Section 3 of the Act of 1917, supra, provides in part:
“. . . if the person so nominated as a dependent was not, in fact, dependent upon the officer or employe enlisting, enrolling, or drafted in the military or naval service or any branch or unit thereof, at the time of his enlistment, enrollment, or draft . . . [the head of the department wherein the applicant was employed] shall refuse to make any payment to such person on account of the salary or wages of such officer or employee.” (Italics supplied.)
The foregoing statutory language is clear and explicit, and it follows therefrom that no benefits can be paid to any person designated as a dependent unless such person was in fact dependent upon the applicant at the time of such applicant’s enlistment, enrollment, or draft.
We are of opinion, therefore, and you are accordingly advised that no person who is designated as a dependent of an applicant under the Act of June 7, 1917, P. L. 600, as amended, may be paid any benefits under said act unless the person so designated was in fact dependent upon the applicant at the time of such applicant’s enlistment, enrollment, or draft into the military or naval service of the United States.